Name: Council Regulation (EC) No 2599/95 of 30 October 1995 opening and providing for the administration of a Community tariff quota for rum originating in the African, Caribbean and Pacific (ACP) States (1996 to 1999)
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  economic geography
 Date Published: nan

 No L 267/8 Hen I Official Journal of the European Communities 9. 11 . 95 COUNCIL REGULATION (EC) No 2599/95 of 30 October 1995 opening and providing for the administration of a Community tariff quota for rum originating in the African, Caribbean and Pacific (ACP) States (1996 to 1999) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, tently to all imports of the products in question into all Member States until the quota is exhausted ; whereas the decision for the opening of tariff quotas in fulfilment of its international obligations should be taken by the Community ; whereas, to ensure the efficient common administration of these quotas, however, there is no obstacle to authorizing the Member States to draw from the quota volumes the necessary quantities corres ­ ponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Having regard to the proposal from the Commission, Whereas the Fourth ACP-EEC Convention (') entered into force on 1 September 1991 ; Whereas, pursuant to Protocol 6 to the said Convention, with regard to the arrangements applicable from 1996 the Council has decided, on the basis of a report from the Commission, to discontinue as from 1 January 1996 the quota for 'light' ACP rum and to retain a tariff quota for 'traditional ' ACP rum until full liberalization on 1 January 2000 ; Whereas measures should be laid down to ensure that Protocol 6 is implemented under conditions such as to permit the development of traditional trade flows between the ACP States and the Community, and between the Member States, Whereas the volume of the tariff quota decided on by the Council has been set at 58 000 hectolitres of pure alcohol for 1996, 61 000 hectolitres for 1997, 64 000 hectolitres for 1998 and 67 000 hectolitres for 1999 ; HAS ADOPTED THIS REGULATION Whereas for these reasons an appropriate definition of 'traditional' ACP rum should be given ; whereas to that end the general definition of rum given in Regulation (EEC) No 1576/89 (2) which stipulates that traditional rum is characterized by a high content of volatile substances other than ethyl and methyl alcohol, should be taken as a basis : Article 1 The following products originating in ACP States shall be imported free of customs duties for the periods and within the limits of the Commuity tariff quotas shown next to each of them. Whereas equal and continuous access to the said quota should be ensured for all Community importers and the rates laid down for the quota should be applied consis ­ Order No CN code Taric sub ­ division Description Period Quota volume (in hi of pure alcohol) Quota duty 09.1617 ex 2208 40 10 ex 2208 40 90 * 10 * 10 Rum with a content of volatile substances other than ethyl and methyl alcohol equal to or exceeding 225 grams per hectolitre of pure alcohol with a 10 % tolerance 1.1.1996-31.12.1996 1.1.1997-31.12.1997 1.1.1998-31.12.1998 1.1.1999-31.12.1999 58 000 61 000 64 000 67 000 Free (') OJ No L 229, 17. 8 . 1991 , p. 3. (2) OJ No L 160, 12. 6. 1989, p. 1 . Regulation as last amended by the 1994 Act of Accession. 9 . 11 . 95 EN Official Journal of the European Communities No L 267/9 forward by its chairman either on his own initiative or at the request of a Member State . Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take all appropriate administrative measures to ensure the effective adminis ­ tration thereof. Article 3 The provisions required to implement Article 1 , and in particular : (a) the technical amendments and adjustments which may be needed as a result of amendments to the combined nomenclature and the Taric codes ; (b) the adjustments required as a result of the conclusion of protocols or exchanges of letters between the Community and the ACP States concerned in the framework of the Convention referred to herein ; shall be adopted in accordance with the procedure laid down in Article 4 (2). Article 5 If an importer presents in a Member State a declaration of entry for free circulation together with a request for prefe ­ rential treatment for a product referred to in Article 1 and the declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements from the quota volume. Requests to draw from the quota, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Drawings shall be granted by the Commission by reference to the date of acceptance by the customs authorities of the Member State concerned of the declara ­ tions of entry for free circulation , provided the residual balance so permits . If a Member State does not use the quantities drawn, it shall return them to the quota as soon as possible . If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis. The Member States shall be informed by the Commission of the drawings granted. Article 4 1 . The Commission shall be assisted by the Customs Code Committee established by Article 247 of Regulation (EEC) No 2913/92 C). 2 . The representative of the Commission shall submit to the Committee a draft of the measures to be taken . The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith . In that event :  the Commission shall defer application of the measures which it has decided upon for three months from the date of such communication,  the Council , acting by a qualified majority, may take a different decision within the time limit referred to in the previous indent. 3 . The Committee may examine any issue in connec ­ tion with the implementation of this Regulation put Article 6 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quota as long as the residual balance so permits. Article 7 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 8 Council Regulation (EEC) No 3705/90 of 18 December 1990 on the safeguard measures provided for in the Fourth ACP-EEC Convention (2) shall apply to the products covered by this Regulation . Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. (') OJ No L 302, 19 . 10 . 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession . (2) OJ No L 358 , 21 . 12. 1990, p. 4. No L 267/ 10 EN Official Journal of the European Communities 9 . 11 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 October 1995. For the Council The President J. SOLANA